Motion by defendant to direct the Clerk of the County Court, Kings County, to furnish him without charge, with a transcript of the record and the minutes of his trial, which resulted in a judgment rendered June 12, 1939, convicting him of robbery in the first degree and sentencing him. On May 15, 1961, this court affirmed an order denying defendant’s coram nobis application to vacate such judgment (13 A D 2d 810). Motion denied. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.